         Case 3:20-cr-03294-W Document 22 Filed 01/04/21 PageID.55 Page 1 of 1




 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                          SOUTHERN DISTRICT OF CALIFORNIA
 7
     UNITED STATES OF AMER I CA ,                   ) No . 20CR3294 - W
 8                                                  )
                       Plaintiff ,                  )
 9                                                  )
         v.                                         )
10                                                  ) JUDGMENT AND ORDER TO DISMISS
     CESAR J I MENEZ - GUERRERO ,                   )
11                                                  )
                       Defendant .                  )
12                                                  )
                                                    )
13   _____ _________ ____                           )

14
15         Based on the Motion of the United States and for good cause

16   shown , leave of Court is granted , and

17         IT IS ORDERED THAT the information in this case be dismissed

18   against Defendant Cesar J i menez - Guerrero wi thout prejudice ; and

19         IT IS FURTHER ORDERED THAT the status date of January 11 ,

20   2021 , be vacated.
21         DATED :     January      }t,   2 0 21.
22

23
                                              THOMAS J . W
24                                            United Stat   District Court Judge
                                              Southern District of California
25
26
27

28
